Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 1 of 58




   EXHIBIT 1
          Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 2 of 58
                                                    EFiled: Mar 12 2008 11:01PM EDT
                                                    Transaction ID 18968687
                                                    Case No. 2330-VCS
           IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

    NOKIA CORPORATION and NOKIA INC.,                 )
                                                      )
                     Plaintiffs,                      )
                                                      )
    V.                                                )    C.A. No. 2330-VCS
                                                      )
    QUALCOMM INCORPORATED,                            )    REDACTED PUBLIC VERSION
                                                      )    MARCH 12, 2008
                     Defendant.                       )

                          FIRST AMENDED VERIFIED COMPLAINT

         Plaintiffs Nokia Corporation and Nokia Inc. Gointly, "Nokia"), by and through their

undersigned counsel, allege the following as and for their First Amended Verified Complaint
                                                            1
against defendant Qualcomm Incorporated ("Qualcomm"):

                                   PRELIMINARY STATEMENT

         1.       This action involves two separate and distinct contractual relationships between

Nokia and Qualcomm.

ETSI Relationship

         2.       One contractual relationship derives from the parties' membership in the

European Telecommunications Standards Institute ("ETSI"), a European Standard-Setting

Organization ("SSO"), and rights and obligations stemming from this membership and voluntary

undertakings stating that the IPR holder is prepared to grant irrevocable licenses to intellectual


         1
         Nokia reserves the right to add additional claims for Phase 2 of this proceeding (if any
Phase 2 occurs) based on mlings in Phase 1 to the extent allowed by the Court in its discretion.
Additionally, Nokia reserves the right to add additional claims to address issues raised by
Qualcomm in its impending counterclaims to the extent allowed by Delaware law and by the
Court in its discretion.




RLFl -3258714-1
         Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 3 of 58




                                                                                                    l      1
                                                                                                    :!
property ("IPR") declared as essential to standards promulgated by ETSI. Specifically, Nokia        nI
                                                                                                    i

seeks to resolve a real and adverse dispute involving the legal relations stemming from
                                                                                                    i i'
                                                                                                    '

                                                                                                    ;I
                                                                                                    !      i
individual contracts formed through voluntary undertakings made to ETSI stating that the IPR        !      i
                                                                                                    ! I
                                                                                                    1-~1
holder is prepared to grant irrevocable licenses on fair, reasonable and non-discriminatory         : !
                                                                                                    H
("FRAND") terms to intellectual property the party has declared to be essential to ETSI

standards.

          3.        Through their participation in ETSI, Qualcomm and Nokia are contractually

bound by the ETSI Rules of Procedure, including the ETSI Intellectual Property Rights Policy

("ETSI IPR Policy"). In accordance with Clause 4.1 of the ETSI IPR Policy both Qualcomm

and Nokia are obligated to inform ETSI in a timely manner of essential IPR they believe is or is

likely to become essential to a standard. Additionally, as to declared essential IPR, Qualcomm

and Nokia may voluntarily give an undertaking in writing stating that in respect of the sta11dard       'i
                                                                                                        iJ
                                                                                                          I
they are prepared to grant irrevocable licenses on terms and conditions which are in accordance         :I '

with Clause 6.1 of the ETSI IPR Policy.                                                                 ''''
                                                                                                           I



          4.        Qualcomm and Nokia have each submitted declarations of essentiality for

thousands of patents, each claiming to hold specified IPR that they believe are or are likely to

become essential to an ETSI standard.            Additionally, Qualcomm and Nokia have each

voluntarily submitted undertakings for each of those declared essential patents stating that they

are prepared to grant irrevocable licenses on FRAND terms and conditions in accordance with

 ETSI IPR Policy, Clause 6.1 to the IPR referenced within the undertakings.

           5.       Such voluntary FRAND undertakings make the respective IPR available and limit

 the right of Qualcomm and Nokia to exclude others, including each other, from utilizing the IPR

 subject to a FRAND undertaking in implementing the relevant ETSI standard. In return for the

                                                   2
 RLF 1·32.58714·1
       Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 4 of 58




inclusion of its IPR into the standard, the IPR bolder is entitled to compensation on FRAND

terms and conditions.

       6.     Through their voluntary FRAND undertakings made within the ETSI framework,

Qualcomm and Nokia have given their consent to others, including each other, to practice the

relevant IPR when used in implementing the applicable ETSI standards and not to prevent the

practicing of the applicable ETSI standards provided that the implementer accepts the benefit of

individual ETSI FRAND Contracts formed separately for each valid IPR the implementer

actually uses and the implementer agrees to compensate the IPR holder on FRAND terms and

conditions.

       7.      Accordingly, Nokia through this action asks this Court for an order: (I) declaring

that Nolda has a right to implement ETSI standards under each patent that is subject to a

voluntary FRAND undertaking by Qualcomm; (2) declaring that Qualcomm has contractually

waived its right to seek injunctive relief against Nokia's implementation of ETSI standards;

(3) declaring that in the event of a dispute between the parties, including the filing of any

infringement action in any country, Qualcomm's sole compensation is limited to FRAND terms

for each individual valid patent shown to be practiced by Nokia in a court of competent

jurisdiction; (4) declaring that Qualcomm has never proposed tenns and conditions for the

patents subject to its FRAND undertakings that could be FRAND regardless of their economic
                                                                                                    L
valuation; and (5) declaring that Qualcomm has the same right to implement the ETSI standards

under each individual Nokia patent as Nokia has under individual Qualcomm patents, and Nokia

has the same rights and obligations as a patentee as Qualcomm.

        8.     Therefore, Nokia seeks an order of specifie performance ordering Qualcomm not

to breach its FRAND commitment by seeking an injunction or exclusionary order against Nokia,

                                                3
        Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 5 of 58




                                                                                                            L
and an order enjoining Qualcomm from seeking an injunction or exclusionary order against

Nokia as a remedy for alleged infringement of any declared essential patent it has contractually

agreed to license on FRAND terms.

SULA Relationship

         9.       The other contractual relationship between Nokia and Qualcomm involves a

bilateral agreement the parties negotiated for convenience licenses to a group of essential and

non-essential patents.

         10.      In 1992, the parties entered into the 1992 Subscriber Unit License Agreement

(" 1992 SULA"), pursuant to which Nokia agreed to pay royalties for the right to use

Qualcomm' s patents
                                           Redacted                                                         ,.

Beginning in 1998, the parties engaged in negotiations regarding a modification or extension of

the 1992 SULA, ultimately executing the 2001 Subscriber Unit and Infrastructure Equipment

License Agreement ("2001 SULA").          As part of the 2001 SULA, Nokia continued to pay

royalties for Qualcomm' s          Patents. Nokia's license to those          Patents became fully Redactedj

paid up on April 9, 2007, so that no further royalties under those            Patents could ever be Redacted'

owed after that date.


                                            Redacted


          11.     In 2001, the parties were unable to agree on the value of




                                           Redacted

                                                  4
 RLFl-3258714·1
         Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 6 of 58




                                                Redacted
                                                                                                          I
                                                                                                          r
                                                                                                          '
                                                                                                          L.




         12.        Accordingly, Nokia seeks: (I) a declaration that it has not exercised either of the

2001 SULA options and as a result has no obligation to pay 2001 SULA royalties for

        Redacted                 and is no longer bound by the now-expired non-assert provision of

the 2001 SULA and (2) a declaration that Nokia has a paid-up and royalty free license to

Qualcomrn's             Patents as defined by the 2001 SULA. Redacted

                                    PARTIES AND JURISDICTION

          13.       Plaintiff Nokia Corporation is a corporation organized under the laws of Finland

and headquartered in Espoo, Finland.

          14.       Plaintiff Nokia Inc. is a corporation organized under the laws of the State of

Delaware and headquartered in Irving, Texas. Nolda Inc. is a subsidiary of Nokia Corporation.

Nokia Corporation and Nokia Inc. are jointly described herein as "Nokia."

           15.      Nokia is a world leader in mobile communications. Nokia's primary businesses

are making and selling cellular telephone handsets and the provision of certain wireless services.

Nokia also owns substantial intellectual property rights in wireless and related technologies.

           16.      Defendant Qualcomm Incorporated is a corporation organized under the laws of

Delaware. Qualcomm' s primary businesses are making and selling cbipsets for use in cellular



                                                      5
 Rl.Fl--3258714-l
        Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 7 of 58




                                                                                                  i
                                                                                                  ~
telephones and the provision of certain wireless services. Qualcomm also licenses intellectual

property rights in wireless and related technologies.

        17.       ETSI is a SSO which has standardized technologies including those used in

cellular telephones and wireless networks compliant with the GSM and UMTS standards.

        18.       Both Qualcomm and Nokia are members of ETSI, either directly or through their

affiliates. As a result, both Qualcomm and Nokia have rights and obligations stemming from the

ETSI IPR Policy, including the obligation to disclose in a timely manner any IPR which it

believes to be or likely to become essential to a standard or part thereof called technical

specification.     Additionally, both Qualcomm and Nokia have submitted voluntary FRAND

undertakings for each of the IPR they have declared as essential, and committed in writing in

those undertakings that they are prepared to grant irrevocable licenses on FRAND terms and

conditions in accordance with Clause 6.1 of the ETSI IPR Policy.

         19.      French Jaw governs the interpretation of the ETSI IPR Policy and contractual

rights and obligations stemming from the ETSI IPR policy. According to Section 12 of the ETSI

IPR Policy:

                  The Policy shall be governed by the Jaws of France. However, no
                  member shall be obliged by the policy to commit a breach of the
                  laws or regulations of its country or to act against supranational
                  laws or regulations applicable to its country insofar as derogation
                  by agreement between parties is not permitted by such laws. Any
                  right granted to, and any obligation imposed on, a member which
                  derives from French law and which are not already contained in
                  the national or supranational law applicable to that member is to be
                  understood as being solely contractual in nature.

 ETSI IPR Policy, 112.




                                                   6
 RLFI-3258714-l
           Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 8 of 58




           20.
                                                   Redacted



I.          THE PARTIES' ETSI /FRAND CONTRACTUAL RELATIONSHIP

            A.          The Development Of Cellular Telephone Technology Standards

            21.         A mobile phone cannot be used for telephony without a supporting network. For

a mobile phone to work, it must communicate with a network of cellular base stations; for

example, should the phone's location change, the network and phone must cooperate to maintain

the connection by "handing off" the call from one base station to the next.

            22.         Each component of this network - including telephones, base stations, switches,

and chipsets that allow telephones and base stations to communicate - must work efficiently and

effectively with all the other components, regardless of which company made each component.

For such a network to work, wireless carriers as well as telephone, chipset and base station

manufacturers must agree to follow a common set of standards, which control how each part of a

network communicates with the other parts. Only if each component follows the applicable

standards will the components work seamlessly with each other. Thus, for decades, cellular

 service providers and wireless product manufacturers have formed and joined SSOs, which exist
                                                                                                          '
 to create a common set of standards for all members to follow.

             23.        Wireless standards have evolved in distinct generations, as consumers demanded    !


 more features and the industry responded by developing new innovations. The earliest cellular

 telephones and networks used analog technology which allowed only voice transmission and

 very slow data transmission. This first generation or "IG" technology suffered from deficiencies

 including capacity limitations, poor data transfer, and low security.

                                                        7
 RI i:;"J.,1?<;R714-1
       Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 9 of 58




       24.    Consumers' increased demand for wireless service and their preference for added

performance drove the industry to develop second generation, or "2G", cellular technologies. 2G

telephones, based on digital technology, provide improved voice and data capacity, support
                                                                                                  t-
additional functions such as paging and e-mail, and offer greater privacy and security at lower

prices. Most cellular telephones in use today use 2G technology and standards.                    i
                                                                                                  !
       25.     The principal 2G standards in use today are GSM and 2G CDMA, also referred to      L..
                                                                                                  f-
as CDMAone or TIAIEIA IS-95.

       26.     GSM stands for Global Systems for Mobile Communications ("GSM"). This

standard was based on one form of a Time Division Multiple Access ("TDMA") technology. It

was and is an open standard developed with the benefit of collaboration among many

contributors. It was developed through ETSI and remains, by a wide margin, the most successful

and widely deployed cellular standard ever.                                                       L

        27.    2G CDMA, also called the Common Air Interface ("CAI") or CDMAone, was a

proprietary wireless technology that Qualcomm had developed for commercial exploitation and

was based on one form of a Code Division Multiple Access ("CDMA") technology.2 20 CDMA

was not developed through ETSI.

        28.    The technical parameters and specifications of each 20 technology were reviewed

 and approved by various SSOs.        These two second generation standards are based on

        2
           Like TOMA, CDMA had been invented decades earlier but Qualcomm, with its CAI
 system, sought to commercialize this technology to the exclusion of others. Around 1990,
 Qualcomm developed and wrote specifications for its CAI system. Those specifications were
 then distributed to certain industry members, and Qualcomm applied for patents conforming to
 the specifications. In that sense, Qualcomm's variant of the CDMA technology was proprietary
 technology that was subsequently made public and well-known in the industry as a result of
 Qualcomrn's intense standardization and lobbying efforts.



                                                8
        Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 10 of 58




                                                                                                          '
                                                                                                     •,-!..:..:,
incompatible technologies. Thus, GSM-based equipment and components will not work on a 2G

CDMA network, and 2G CDMA equipment and components will not work on a GSM network.

         29.      Third generation ("3G") wireless technologies include UMTS (also commonly

known by the name of its so called air interface "WCDMA") and CDMA2000 {"3G CDMA"),
                                                                                                          ~

                                                                                                           '
which allow further increased data speed and capacity and are currently being deployed by the             I'

wireless industry.     UMTS is an extension to GSM, and CDMA2000 is an extension to 2G

CDMA. The 2G and 3G technologies continue to be simultaneously deployed in products and,
                                                                                                          l
in fact, devices with only 30 technology - whether UMTS or CDMA2000 technology - rarely

exist. Instead, both UMTS and CDMA2000 products continue to function in combination with

2G technology. For example, Qualcomm's CDMA2000 chips are sold together with a GSM

chip, and Nokia's UMTS phones always also contain GSM functionality. GSM technology is

used for most voice functionalities, and the 3G technology is used mainly to carry out data                    I
                                                                                                               C


transfers of various kinds.

         30.      Future wireless technologies, sometimes called fourth generation ("4G") wireless

technologies, will no longer be based on CDMA. Instead, they will be generally based on

technologies called orthogonal frequency division multiplexing ("OFDYI").

         B.       The Lock-In Effect And The Hold-Up Problem

         31.      Although standardization provides significant benefits by allowing different

companies' components to form a seamless network, it is difficult, time-consuming, and

expensive to agree on and implement a new standard. The industry must expend significant

resources in capital investments to develop, refine, test, and deploy technology compliant with

the standard.



                                                  9
 RLPl-3258714~1
         Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 11 of 58




          32.        Without some contractual or other legal restraint, the incorporation of a patent

into a standard would provide a hold-up ability to owners of patents needed to practice the

standard. This "hold-up problem" is inextricably linked to a patent holder's customary right as a

patent holder to enjoin others from practicing its patents. In infringement litigation outside the        i,_
                                                                                                           I
standard-setting context, patent holder plaintiffs routinely request injunctions barring future use        I
                                                                                                           i
of their patents.                                                                                         L
                                                                                                          .,t-
          33.        If such injunctions were issued in the standard-setting context in the normal         i

course, a patent holder of even one patent essential to the standard could bar a user of the

standard from any future practice of the standard. It could also use the threat of an injunction to

extract higher royalties than it would be able to gain in the absence of a standard and higher than

the true worth of the patented technology before being adopted as part of the standard.

          34.        Because the effects of an injunction itself could be devastating and irreparable,

the possibility of an injunction could substantially distort royalty negotiations, as patent holders

may seek unreasonable royalties through the mere threat of lawsuits and injunctions thus

practically holding hostage the entire revenue stream and profits of the target company's relevant

business. Additionally, patent holders could threaten litigation based on the patents relating to

one standard or technology in an attempt to extort higher royalties for patents relating to another

standard or technology.          Manufacturers, unable to risk being excluded from the market of

standard-compliant products, could be forced to pay a price reflecting the value not of a patent

itself, but of an entire standard "- not just a monopoly royalty, but a super-monopoly royalty.

           35.        If the user ofa standard paid excessive compensation as a result ofa "hold up" or

as the result of the improper threat of an injwiction instead of paying compensation based on the

 ex ante-standard value of the patent or the essential technology, it would: (l) slow, and possibly

                                                      10
 RLF l ·3258714· 1
       Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 12 of 58




prevent, the implementation of the standard; (2) harm consumers forced to pay higher prices for

cellular services; and (3) harm the whole industry by depriving it of the benefits of widespread

implementation of the standard. This is especially true if there are many patents and patent

holders relevant to a given standard such that an excessive royalty charged by one patent owner

could result in a prohibitively high aggregate royalty level even if all other owners of essential

patents complied with their obligations to license the patents on FRAND terms.

         36.      Once a standard is selected, the essential patents gain value because competing

technologies are effectively eliminated from the marketplace, the value of all the patents in the

standard is increased by the complementarities between them, the patent holder's technology will

be used by those implementing the relevant part of the standard, and the IPR is given an

expanded market and enhanced royalty base. Without a standard, in contrast, it is far less likely

that IPR holders will use the essential IPR. Additionally, the value of the patent rights is limited

by inter-technology competition and the difficulties identifying and combining the necessary

complementary technologies owned by multiple parties.

         37.      If the industry participants are indeed using the standard - as is the case in the

wireless industry - patents may well have no value at all absent inclusion into a standard.

Essential patent holders thus gain a significant base of royalty payers and an accompanying

 revenue stream.

         C.       ETSI's Mechanism For Preventing The Hold-Up Problem

         38.      ETSI is a non-profit SSO organized under French law and based in France.

          39.     The 2G standard GSM and the 3G standard UMTS were originally developed

 through ETSI.      Further development has been done in conjunction with the 3rd Generation



                                                   11
 RLFl~J258714-1
       Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 13 of 58




Partnership Project ("3GPP"), a collaboration between groups of telecommunications

associations, including ETSI.

        40.       ETS!'s IPR policy has the objective of providing the best technological standards

and reducing the risk to ETSI and those implementing ETSI standards that investment in the
                                                                                                      ;....


standards could be wasted by the unavailability of essential IPR. Thus, Section 3. I of the ETSI

IPR Policy provides:

                  STANDARDS and TECHNICAL SPECIFICATIONS shall be
                  based on solutions which best meet the technical objectives of the
                  European telecommunications sector, as defined by the General
                  Assembly. In order to further this objective the ETSI IPR
                  POLICY seeks to reduce the risk to ETSI, MEMBERS, and others
                  applying      ETSI      STANDARDS           and      TECHNICAL
                  SPECIFICATIONS, that investment in the preparation, adoption
                  and application of standards could be wasted as a result of an
                  ESSENTIAL IPR for a STANDARD or TECHNICAL
                  SPECIFICATION being unavailable. In achieving this objective,
                  the ETSI IPR POLICY seeks a balance between the needs of
                  standardization for public use in the field of telecommunications
                  and the rights of the owners of!PRs.

ETSI IPR Policy, ii 3.1.

         41.      ETSI also requires members to use their reasonable endeavors, especially during

the development of a standard, to inform ETSI of essential IPRs in a timely fashion. Thus,

 Section 4.1 of the ETSI IPR Policy provides:

                   [E]ach MEMBER shall use its reasonable endeavors, in particular
                   during the development of a STANDARD or TECHNICAL
                   SPECIFICATION where it participates, to infonn ETSI of
                   ESSENTIAL IPRs in a timely fashion. In particular, a MEMBER
                   submitting a technical proposal for a STANDARD or
                   TECHNICAL SPECIFICATJON shall, on a bona fide basis, draw
                   the attention of ETSI to any of that MEMBER's IPR which might
                   be ESSENTIAL if that proposal is adopted.

 ETSI IPR Policy, ii 4.1.


                                                   12
 RLFI-J2587l4-I
        Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 14 of 58




                                                                                                        ,---
        42.       Once a patent is declared essential under Section 4.1, and if the declarant has not

proactively made a FRAND undertaking (which is a standard practice in the industry), ETSI

requests that its owner give an undertaking in writing that it is prepared to grant irrevocable

licenses on FRAND terms:                                                                                !'
                                                                                                        ~
                  When an ESSENTIAL IPR relating to a particular STANDARD or
                  TECHNICAL SPECIFICATION is brought to the attention of
                  ETSI, the Director-General of ETSI shall inunediately request the
                  owner to give within three months an undertaking in writing that it
                  is prepared to grant irrevocable licenses on fair, reasonable and
                  non-discriminatory terms and conditions under such IPR to at least
                  the following extent:

                  MANUFACTURE, including the right to make or have made
                  customized components and sub-systems to the licensee's own
                  design for use in MANUFACTURE;

                  •       sell, lease, or otherwise dispose of EQUIPMENT so MANUFACTURED;

                  •       repair, use, or operate EQUIPMENT; and
                                                                                                         ~
                                                                                                         I

                  •       use METHODS .

ETSI IPR Policy, ~ 6.1.         The "licensing declarations of IPRs received by ETSI" are also

published with the "undertaking to grant licence." See ETSI Guide on IPR, Art. 3.1.2.

         43.      However, if a patent holder will not voluntarily undertake to grant such licenses

on FRAND terms, ETSI will make every effort to avoid technology arguably covered by the

patents, using instead a non-infringing alternative. See ETSI IPR Policy,~ 8.

         D.       French Law Regarding Formation Of Contracts

         44.       Under French law, one way that a contract is formed is through a stipulation in

 favor of a third party (stipulation pur autrui). The stipulation in favor of a third party is an

 operation involving three parties in which the promisor commits to the stipulator to grant a right

 to one or more beneficiaries. In this situation, the promiser becomes contractually bound to the


                                                    13
 RLFl~325&714~\
                          Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 15 of 58




-,·•.,,.,..   ,.
                   stipulator as soon as it makes its promise to the stipulator to grant that right to third parties. It is

                   also bound to the stipulator and to those third parties insofar as it may not withdraw its
                                                                                                                              : i
                   stipulation to grant those rights to the third parties.
                                                                                                                              '-. I
                            45.       The promisor becomes contractually bound to the third party beneficiary when the        i   !
                                                                                                                              ;..~

                   third party beneficiary accepts the promise. Upon acceptance by the third party, a bilateral               !

                   contract is formed between the promisor and the third party, with rights and obligations attaching

                   to each.

                            46.       Under French law, there must be sufficient specification of terms to understand

                   the main obligations of the contract so that the subject matter can be determined.

                              47.     A patent license agreement is validly created and binding once the parties have

                   consented to its essential elements.

                              48.     It is not necessary for the parties to have agreed on the precise compensation for a

                   license to be enforceable.        There is no specific rule for patent licenses that requires that

                   compensation be determined or determinable for a contract to have been validly formed, and

                    absent such a specific rule, it is not necessary for the price to be determined or detenninable at

                    the time of formation of the contract. If a certain contract has price as its essential element, and

                    is not subject to a specific rule, it is enough that the parties have agreed to have a price,

                    regardless of whether further negotiations are required to determine what that price will be.

                              49.      In the case where a contract is formed with an obligation to pay compensation but

                    without an agreement to the amount of compensation, the party with the right to receive the

                    compensation may set the price, but only within the limits provided in the contract and subject to

                    rules and remedies limiting pricing abuse. At any time after formation of the contract, the party

                    with the obligation to compensate can request that the other party provide the price term

                                                                        14
                    RLFl~.1258714-l
           Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 16 of 58




consistent with the limitations described above, in which case the party with the right to receive

the compensation has an obligation to provide the price.

             50.          Unless the contract specifies a certain method for acceptance, an acceptance can

be implicit or explicit. However, there cannot be implicit acceptance if the beneficiary has                       r
                                                                                                                   L
                                                                                                                   !
otherwise explicitly rejected the contract or stated that it will not be bound by its terms.

             51.          Under French law, a contract can only have a single subject matter.

             E.           Application Of French Law Principles To The ETSI Contracts                               '
             52,          In the ETSI context, holders of IPRs make contractual commitments through

voluntary written undertakings to ETSI stating that the IPR holder is prepared to grant

irrevocable licenses on FRAND terms to those using the IPR in conjunction with implementing

the standards.                                                                                                     1-

              53.         Upon submission of a FRAND undertaking to ETSI, the IPR holder becomes

contractually bound to ETSI for the benefit of third party beneficiaries to license its declared

essential patent on FR.AND terms in accordance with Clause 6. I of the ETSI IPR Policy. The

written FRAND undertaking referred to in Clause 6. 1 of ETSI's IPR Policy is an enforceable,

binding and irrevocable commitment made to ETSI in favor of third parties. The beneficiaries of

this undertaking, i.e. the "(third-party) potential licensees," are the manufacturers who wish to
                                                                                                                   '
 implement an ETSI standard including the use of declared-essential IPRs.

               54,        It is not the case that an implementer of the standard necessarily uses all patents

 declared as essential to the standard, or needs licenses to all such patents.                  In fact, not all

 declared essential patents end up being truly essential to the standard despite the declarant's
                                                                                                                       '
 belief that the declared patent is or, if the standard or technical specification is not yet finalized,               f
 is likely to become essential if adopted. Such a determination requires a technical evaluation of

                                                           15
 DI .:l.':l?'llild .. l
       Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 17 of 58




the standard and application of the ETSI definition for essentiality.        Moreover, some truly

essential patents relate to optional parts of the standard not used by all, or even any, of those who

implement the standard. Also, different parts of the standard apply to different parts of the

cellular network process such that a manufacturer of handsets may not use the same parts of the

standard as manufacturers of infrastructure or chipsets. Finally, declared patents are frequently

found to be invalid. Thus, although the IPR holder is contractually bound by its commitment to

grant licenses to each patent for which it has submitted a FRAND undertaking, implementers of

the standard do not necessarily actually use such patent and, therefore, do not need the patent

holder's permission to practice the patented inventions. Accordingly, the determination whether

the implementer actually uses a declared essential patent, and whether such patent is valid, is a
                                                                                                        :
necessary step in determining compensation under ETSI FRAND rules.                                      '-

         55.      Nevertheless, when a manufacturer does accept the ETSI FRAND undertaking

made for its benefit, a bilateral contract for that specific IPR is formed between the IPR holder

and the manufacturer creating the right to implement the standard and practice the patent and not

to be precluded from doing so by the patent holder. Such right comes with an obligation to

compensate the IPR holder on FRAND terms for the IPR. ("ETSI FRAND Contact" or "ETSI

FRAND License"). Under French law, the contract becomes executed and binding between the

IPR holder and implementer of the standard when acceptance of the Clause 6.1 undertaking takes
                                                                                                        i
place as it already contains all essential elements of the license agreement. There may be terms        [
 and conditions that are missing, but there is a commitment that they will be determined on

FRAND basis.

          56.     The specific FRAND terms and conditions, including the price of the license

 agreements, are part of the "commercial terms" to be negotiated between the interested

                                                  16
 RLFl-3258714-1
      Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 18 of 58




                                                                                                     !
companies outside ETSI. See ETSI Guide on IPRs, Arts. 22 and 4.1. At the point of acceptance,        '

therefore, an individual ETSI FRAND undertaking confers the right to use that IPR in

implementing an ETSI standard subject to compensation limited to FRAND tenns, which may be

determined and paid at a later time provided that the value for that particular IPR is sought from

the implementer and that the patent holder is entitled to such compensation.

       57.     Acceptance of a FRAND undertaking by a manufacturer can be implicit or

explicit, given that the ETSI policies and FRAND undertakings do not call for a specific form of     l'
                                                                                                         '.

acceptance.    Implicit acceptance in this context occurs through use of the patent while

implementing the standard, absent some express rejection of the terms of the contract. Explicit

acceptance occurs by informing the IPR holder that the manufacturer accepts the terms of the

undertaking and commits to compensating the IPR holder with FRAND terms for the patent

covered by that acceptance. If a manufacturer expressly rejects the license itself, no bilateral

 contract exists between the IPR declarant and the manufacturer.

        58.     Implied acceptance is based on the actual and voluntary performance of the

 contract. Consequently, if a manufacturer does not practice a patent subject to the FRAND

 undertaking, one cannot consider that it has implicitly accepted an ETSI FRAND License for

 that patent nor that it undertook the obligation to compensate the IPR holder on FRAND terms

 and conditions for that patent.

         59.    Once accepted, a FRAND undertaking gives rise to a patent-specific ETSI

 FRAND License providing the right to use the patent in implementing the standard subject to

 FRAND terms. Each contract is limited to the specific patent because the contractual FRAND

 undertakings involve specified patents and because under French law, a contract (here a license

 agreement) can only have a single subject matter (here the patent declared essential).

                                                 17
        Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 19 of 58




         60.      Following fonnation of the contract, the manufacturer has the right to practice the

patented invention while implementing the standard and has the obligation to pay FRAND

compensation for each individual valid patent that is practiced by the implementer. 3

         61.      As a result, the implementer is granted a right to implement the standard and use

the relevant patents for that purpose without the patent holder, except for possible special

circumstances, being able to prevent such use. That contract is executed without any new

consent being needed from the IPR holder because the declaration under Clause 6.1 stands

irrevocably as its consent to the future licensees.                                                      :i
                                                                                                         :! iI
         62.      This contractual mechanism fulfils the ETSI IPR Policy's purpose to ensure that

its Standards and Technical Specifications are "available to potential users in accordance with
                                                                                                         :...!
the general principles of standardization." See ETSI IPR Policy,      1 3.3. If the availability of an   . I
                                                                                                         I'
                                                                                                         ''''
IPR license depended on individual agreements being concluded between each user and the                  w
                                                                                                         ''''
patent owner before a manufacturer could implement the standard, it would not be feasible to

carry out manufacturing of standards compliant products and the whole standardization process

itself would become unworkable. There would also be a risk of restrictive agreements between

certain market players.

         63.      In the situation where an ETSI FRAND License is created and the parties later

agree on a separate, specific, fixed-term license agreement on the same patent specifying the               I
amount of the compensation and the other tenns of the license, the relevant terms of such

specific license agreement cover the use of the patent for the contractually specified time period.


          3
          When disputes about patent infringement, validity, and enforceability arise, these issues
are to be decided in a national court of competent patent jurisdiction.



                                                      18
 RLFl-3258714·1
       Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 20 of 58



                                                                                                   :i
                                                                                                   \i
                                                                                                   w
                                                                                                   'I
If and when the relevant terms of the specific license agreement expire or cease to apply, the     i I
                                                                                                            '
manufacturer may continue to use the patent subject to FRAND compensation, even if the
                                                                                                   !        i
                                                                                                   '!
                                                                                                            '
                                                                                                   ''
                                                                                                   ''
precise license terms for future use have not yet been determined.                                 iI
                                                                                                   ''f-i
                                                                                                   l       !
       64.      Even though the parties may enter into negotiations about a portfolio-wide         • I
                                                                                                   iJ

convenience license, the implementer has no obligation to accept such license. At any time, the
                                                                                                   !Iii
                                                                                                   I I
                                                                                                   I        I
implementer may request that the patent holder sets the terms and conditions that correspond
                                                                                                   '''''-I
                                                                                                   h
                                                                                                       j    !
with its needs and are consistent with FRAND. The patent holder is obliged to provide terms            ..''
                                                                                                       I;
                                                                                                       i:
and conditions for individual patents, unbundled from other rights and obligations outside the

ETSI FRAND Contract, and subject to the contractual requirement that terms and conditions be

FRAND and that this pricing power not be abused.

        65.     The ETSI FRAND framework is intended to make the standard publicly available

and provide protection beyond what would be the case without such framework. Accordingly,

nothing in the ETSI IPR Policy or FRAND contractual process prevents an implementer of the

 patented invention from exercising the patent defenses that would have been available to the

 patent owner without the ETSI IPR Policy or the ETSI FRAND Contract, including the right to

 challenge the validity, actual use and enforceability of any specific patent subject to a FRAND

 undertaking.

        66.     Further, the patent holder may, subject to the rules of local law, decide from
                                                                                                           .,<
 whom it collects its compensation. Therefore, nofuing in the ETSI IPR Policy or the ETSI
                                                                                                           ~I

 FRAND Contract precludes the possibility that the compensation is provided by the supplier or

 the customer of the implementer, and as a result, the implementer has no obligation to

 compensate the IPR holder.



                                                 19
        Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 21 of 58




         F.        Formation Of ETSI Contracts Between Qualcomm and Nokia For
                   Qualcomm Patents

         67.       Qualcomm is a member of ETSI because its affiliates, Qualcomm Europe

S.A.R.L. and Qualcomm UK Ltd, are members and ETSI defines "member" to include affiliates.

Therefore, Qualcomm is subject to ETSI's obligations, including those related to disclosing

potentially essential IPR.

         68.       Over time, Qualcomm has submitted disclosures covering thousands of patents it

declares are or are likely to become essential to an ETSI standard or a part of an ETSI standard.

For each of those declared essential patents, Qualcomm has voluntarily submitted FRAND

undertakings in accordance with ETSI IPR Policy Clause 6.1 committing to grant irrevocable

licenses on FRAND terms and conditions to the IPR that is subject to the undertaking.

Specifically, Qualcomm has submitted these voluntary FRAND undertakings covering at least

5,208 patents. Of these, Qualcomm has declared that it believes that at least 390 of the patents

are or are likely to become essential to the GSM standard and at least 2,490 of the patents are or

are likely to become essential to the UMTS standard.              A non-exclusive collection of

Qualcomm' s FRAND undertakings is attached as Exhibit A.

         69.       Additionally, Qualcomm expressed its intent to license any patents essential to

ETSI's UMTS standards on FRAND terms even before it made its Clause 6.1 declarations that

formed the basis of the specific contractual agreements for the relevant patents. On June 25,

1999, Louis Lupin, Qualcomm's Senior Vice President at the time, wrote to ETSl's Director

General Karl Rosenbrock stating that: "Qualcomm hereby commits to [ETSI] to license its

essential patents for such single [third generation] CDMA standard or any of its modes on a fair

and reasonable basis free from unfair discrimination." The June 25, 1999 letter also expressly


                                                  20
RLFJ-32587 '4· 1
          Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 22 of 58




withdrew Qualcomm's earlier letter where it declined to commit to licensing its essential patents

for the UMTS standard on FRAND terms.

            70.          Under French law, which governs the contractual interpretation of the ETSI IPR

Policy, Qualcomm' s voluntary undertakings to grant irrevocable licenses on FRAND terms

given to ETSI functioned as valid and binding commitments made to the organization, ETSI, for
                                                                                                            i
the benefit of those who would wish to manufacture, use, or sell products compliant with ETSI
                                                                                                            ~
standards.

             71.         Nokia has accepted Qualcomm's undertakings for those patents that are subject to

FRAND undertakings and are valid and actually used by Nokia, if any.                     As part of this

acceptance, Nokia has agreed to be bound by the terms of those contracts for such patents,

including the payment of FRAND compensation. Specifically:

             •           Nokia has implicitly accepted each FRAND undertaking covering a patent that is
                         valid and practiced in implementing the standard, if any. Nokia is a member of
                         ETSI, has implemented the standard knowing the rights and obligations stemming
                         from that implementation, and has never explicitly rejected the terms of such
                         ETSI FRAND Contracts. Thus, its use in implementing the standard of any
                         patent subject to a FRAND undertaking acted as implicit acceptance of that
                         contract, including the right to implement the standard and the obligation to
                         compensate Qualcomm on FRAND terms for patents practiced.

              •          On June 14, 2006 Nokia wrote to Qualcomm, stating: "Nokia has never rejected
                         any FRAND offer made by Qualcomm, but to the contrary, we have several times
                         told you that we are willing to take a license to valid and essential patents on
                         FRAND tenns."

              •          On April 4, 2007, Nokia wrote to Qualcomm, "Despite Qualcomm's failure to
                         make any FRAND offer to Nokia for the terms and conditions of such licenses,
                         Nokia continues to accept licenses on FRAND terms to Qualcomm's valid ETSI
                         essential patents."

              •          On April 5, 2007, Nokia wrote to Qualcomm, "Nokia continues to be willing to
                         pay for Nokia UMTS subscriber units on FRAND terms under those Qualcomm
                         essential patents that are valid and actually used by Nokia."


                                                         21
 RI .f.1-1?. ~l:f714-1
      Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 23 of 58




       •          On April 5, 2007, Nokia made a $20 million prepayment to Qualcomm covering
                  the period from April 10, 2007 through June 30, 2007 to show its good faith at
                  reaching agreement on the amount of FRAND compensation for any truly
                  essential, valid and used Qualcomm patents, if any.

        •         Nokia has paid $80 million into escrow to cover the possible compensation for        L
                  Qualcomm essential patents that are found to be valid and used by Nokia (if any).

        •         On February 8, 2008, Nokia again reiterated "its acceptance to take a license, on    ~
                  (F)RAND terms, to any and all valid essential Qualcomm patents actually
                  practiced by Nokia."                                                                 l
                                                                                                       '1-
        72.       As part of Qualcomm's voluntary FRAND undertakings made within the ETSI

framework and the resulting ETSI FRAND Contracts between Qualcomm and Nokia for each

individual declared essential patent that is used by Nokia, Qualcomm contractually limited its

right to seek injunctive relief or exclusionary orders that would restrain Nokia's practice of

Qualcomm's ETS1 declared essential patents for the purpose of implementing the ETSI

standards.       Instead, Qualcomm voluntarily agreed to limit its remedy for Nokia's possible

practice of Qualcomm's ETSI declared essential patents to FRAND compensation which Nokia

is committed to pay for relevant patents.

        G.         Quakomm Has Failed To Provide Any Unbundled, Patent-Specific Terms
                   That Could Ever Be FRAND Tenrui, Regardless Of Their Rates

        73.        To date, Qualcomm has not specified to Nokia any individual patents, apart from

those patents currently asserted in ongoing patent litigations, that it believes Nokia uses, and has

not provided any terms and conditions that could be FRAND for any of the patents subject to its

FRAND undertakings. In particular, Qualcomm has never provided terms and conditions for

such a patent, unbundled from the rights and obligations beyond the ETSI FRAND Contract,

unbundled from other standards and other patents, and unbundled from any requirement of a

royalty-free grant-back to Nokia's patents.



                                                  22
RLFl-3258714-1
       Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 24 of 58




                                                                                                      -.
         74.      Instead, Qualcomm has repeatedly insisted that it will not provide such tenns and

conditions.
                                                                                                      i:
                                                                                                      I •
                                                                                                      .I
                                              Redacted                                                i:
                                                                                                      r
                                                                                                      I
         •        On June 14, 2007, Qualcomm said,

                                              Redacted                                                I-,-
         •        Days before the SULA's expiration, Nokia advanced a payment of $20 million to
                  Qualcomm. Nokia made clear its intention was "to continue making these
                  payments to Qualcomm until the parties have agreed on the royalties or other
                  consideration" for any of Qualcomm's actually valid, used and essential patents,
                  if any, including those declared essentials previously subject to SULA's non-
                  assert provision.

         •        Rather than propose FRAND tenns for its essential patents, Qualcomm
                  responded:
                                             Redacted

         75.      The SULA's options are not, and could never be, considered FRAND tenns and

conditions for any patent subject to a FRAND undertaking regardless of the economic valuation

of the royalty rate or value of the patents contained within those options because:

         •


          •
                                              Redacted

          •

          76.



                                                  23
 RLFJ-3258714-1
      Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 25 of 58




                                                                                                           '
                                                                                                   H
                                                                                                   I       '
                                                                                                   i    I
                                         Redacted            Qualcomm does not seek to justify     :I
                                                                                                   : I
                                                                                                   I    J
its rates by grounding the rates in its actual patent holdings, the value of its patents, or the   I    i
                                                                                                   'H   '


geographic scope of its patents.                                                                   ' '
                                                                                                   :i
                                                                                                   u
                                                                                                   I'
       H.      Qualcomm Has Breached Its FRAND Commitment By Seeking Injunctive                    I'
                                                                                                   I I
                                                                                                   I I
               Relief Against Nokia, Which Is Willing To Compensate Qualcomm On                    I'
                                                                                                   '    I


                                                                                                   ~! '
               FRAND Terms For Each Valid Patent That Is Practiced By Nokia

       77.     Qualconun has breached its obligations under certain of its FRAND undertakings      :I
                                                                                                   :i
                                                                                                   ;i
by filing lawsuits seeking to enjoin Nokia, a company truly committed to compensate Qualcomm
                                                                                                        I
                                                                                                        I
on FRAND terms for the IPR it practices, from manufacturing or selling products that allegedly

practice some Qualcomm patents that are subject to FRAND undertakings.          Qualconun has

further threatened to seek additional injunctions against Nokia that would, if granted, prohibit

Nokia from practicing the standard. Assuming that Qualcomm was able to prove that it had

essential patents practiced by Nokia, which Nokia contests, such patents would be subject to

ETSI FRAND Contracts limiting Qualcomm's relief to FRAND compensation.
                                                                                                   ,,
        78.    As of the date of this complaint, Qualcomm has filed ten patent infringement

lawsuits based on patents for which Qualcomm has submitted a FRAND undertaking concerning

patents declared as essential to ETSI regarding the GSM standard in San Diego, CA;

Washington, D.C. (International Trade Commission); Beijing, China; Shanghai, China (two);
                                                                                                       J
London, England; Milan, Italy; Di.isseldorf, Germany (two); and Paris, France. In each of these        "w
complaints, Qualcomm, notwithstanding its voluntary FRAND undertakings, has requested                  I
injunctions, exclusionary orders, or accounts of profit asking that products be taken off the

market and/or destroyed without even making such request conditional upon Nokia's refusal to

pay FRAND compensation for the patents in suit.         These attempts to exclude Nokia - a

                                               24
       Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 26 of 58


                                                                                                                  i
                                                                                                        I         I
                                                                                                        !I II
manufacturer who is willing to accept a FRAND proposal and is committed to pay FRAND                    H
                                                                                                        , I
                                                                                                        '         I

compensation for each Qualcomm patent that is valid and practiced by Nokia -- from                      iI
                                                                                                        ! I
                                                                                                        i         I




implementing the GSM standard breach Qualcomm's FRAND commitments, made within the                      I' ,
                                                                                                        !         !



ETSI framework, to grant irrevocable licenses to such patents on FRAND terms.                           r·1
                                                                                                        n!
        79.      Through its strategy of threatening and seeking injunctions and attempting to          1

                                                                                                        i         i
                                                                                                        I         i
extort higher royalties for 3G UMTS patents by using litigation over 2G GSM patents,                    ' '
                                                                                                        '--'
                                                                                                        H
                                                                                                        I'
Qualcomm has engaged in a classic hold-up - precisely the maneuver the ETSI IPR Policy and                  I     1




FRAND undertaking process were designed to prevent.             Qualcomm is using the threat of             !
                                                                                                            '
                                                                                                                  I

                                                                                                            i:
                                                                                                        'I
                                                                                                        I,
injunctions against a willing licensee to gain leverage in its demand for excessive royalty rates       I!
                                                                                                            11
                                                                                                        !I
and other contractual rewards that far exceed the economic value that those patents actually            !!
                                                                                                            : i
                                                                                                            I I
contribute to the standard, and the value of those patents absent the lock-in effect that enables the   "'
                                                                                                        , I
                                                                                                        ''
                                                                                                        !i
hold-up that Qualcomm's voluntary FRAND contracts were designed to preclude.

        I.       Nokia's Declared Essential Patents And FRAND Undertakings                                  : i
                                                                                                            I!

         80.     Nokia too is a member of ETSI.

         81.     Over time, Nokia too has submitted thousands of disclosures of patents it believes

are or are likely to become essential to an ETSI standard. For each of those declared essential

patents, Nokia has voluntarily submitted FRAND undertakings committing to grant irrevocable

licenses on FRAND terms and conditions to the IPR that is subject to the undertaking.

Specifically, Nokia has submitted these voluntary FRAND undertakings for at least 3,436                     j
                                                                                                                  :
                                                                                                            ; I
patents. Of these, Nokia has declared that it believes that at least 1,447 of its patents are or are        '.....,
                                                                                                            ''
                                                                                                            'I
likely to become essential to the GSM standard and 1,537 of its patents are or are likely to

become essential to the UMTS standard.            A non-exclusive collection of Nokia's FRAND

undertakings is attached as Exhibit B.

                                                  25
RLFl-32S8714-1
       Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 27 of 58




        82.        Under French law, which governs the contractual interpretation of the ETSI IPR
                                                                                                      w
                                                                                                      !!
                                                                                                      Ii
Policy, Nokia's voluntary undertakings to grant irrevocable lkenses on FRAND terms given to           :''!
                                                                                                       ''i I

ETSI functioned as valid and binding commitments made to the organization, ETSI, for the               I'II
                                                                                                      LJ
                                                                                                      ;i
benefit of those who would wish to manufacture, use, or sell products compliant with ETSI
                                                                                                      Ii
standards.
                                                                                                      n
                                                                                                      i !
                                                                                                      i'

        83.        Qualcomm may explicitly or implicitly accept each FRAND undertaking for any        ~
                                                                                                       H
                                                                                                      ii
patent Nokia has declared as essential by using it to implement the standard. In fact, subject to
                                                                                                       !i
any statement by Qualcomm to the contrary, its use in implementing the standard of any patent

subject to a FRAND undertaking will act as implicit acceptance of ETSI FRAND Contracts,

including the right to implement the standard under each patent, and the obligation to

compensate Nokia on FRAND terms, provided that Nokia seeks FRAND compensation from

Qualcomm for such a patent. There are several parties that are potentially liable for the FRAND

compensation, because they design, manufacture, sell or use products or services that practice an

 essential patent and a patent holder may, subject to the rules of the local law, generally choose

 the party from whom it collects the compensation.
                                                                                                           ,i
                                                                                                           i'
          84.       Nokia stands by its commitment to grant irrevocable licenses to those patents          •I
                                                                                                           ,1
                                                                                                           :l
 subject to FRAND undertakings on FRAND terms, and to limit its relief to FRAND                             I
                                                                                                           1
                                                                                                           di
 compensation so long as Qualcomm commits to abide by its contractual commitment to Nokia to
                                                                                                           J
 compensate Nokia on FRAND terms and conditions.

          85.       Nokia believes that its contractual commitments, and the rights and obligations

 derived from those commitments, are in all material aspects similar to those of Qualcomm's.




                                                   26
 RI Fl-:n~R714.J
      Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 28 of 58




II.    THE PARTIES' CONTRACTUAL RELATIONSHIP UNDER THE 1992 SULA
       AND THE 2001 SULA

       86.
                                            Redacted

                            This agreement                      Redacted                                 r
        Redacted                       was not limited to terms for licenses to standard-essential

patents for UMTS, unbundled from non-essential patents and patents essential to other

standards.4

       A.        The Original 1992 SULA

       87.       In 1992, Nokia and Qualcomm entered into the first Subscriber Unit License

Agreement ("1992 SULA"). At the time, the first generation of analog-based mobile telephony

technology was giving way to 2G digital technology.          As discussed above, there were two

competing species of 2G technology, GSM and CAI/CDMAone, which are not compatible or

interoperable.

       88.       Before the 2001 SULA, Nokia bad focused its cellular handset business almost

entirely on the manufacture and sale of GSM products. To open the possibility of expanding into

the CAl/CDMAone market, Nokia executed the 1992 SULA, which was a hybrid know-how and

       4
           Nokia's claims related to the SULA are being brought in this Court pursuant to an
agreement between the parties not to arbitrate claims previously pending in Qualcomm Inc. v.
Nokia Carp., 50 494 T 00116 07, an arbitration previously filed by Qualcomm. Nokia is not
herein asserting claims that are pending elsewhere in other litigation between the parties. For
example, Nokia is not bringing a claim in this action concerning the proper definition of
"Components" under the SULA (or under a separate "BREW" agreement between the parties),
as this issue is in litigation filed and pending in the Eastern District of Texas. Similarly, Nokia is
not asserting herein claims slated solely for Phase lI of the previously bifurcated arbitration
hearing. Nokia expressly preserves and does not waive its right to add claims should they
become relevant to the issues pending before this Court.



                                                 27
        Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 29 of 58




patent license agreement that gave Nokia access to Qualcomm's proprietary CAI/CDMAone

technology, specifications and intellectual property. At that time, Qualcomm represented that it

held all or almost all of the intellectual property needed to use the CDMAone standard.

          89.       Under that agreement, Nokia agreed to pay royalties for, among other things, the   i
                                                                                                       \-
right to use Qualcomm's patents



                                              Redacted



          90.       Because it was Qualcomrn's proprietary technology, executing the 1992 SULA

was the only way that Nokia could access this know-how and the needed specifications.

          91.       In the 1992 SULA, Nokia did not seek or obtain meaningful value for its own

patents - even though it held a significant portfolio of wireless technology patents essential to

the practice of the GSM standard - because at the time Qualcomm was only marketing products

compliant with its own CAI/CDMAone system. Qualcomm was not marketing products that

used GSM.


                                               Redacted


           5




                                                                                                           L
                                               Redacted                                                    '


           6




                                                    28
 RLF l-32587 l4·l
      Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 30 of 58




       92.    The 1992 SULA therefore required Nokia to pay high royalty rates---- based on the

"one way" street and the supposed importance of Qualcomm' s proprietary specifications and

earlier patents to the CAl/CDMAone systems - until April 2007.
                                                                                                  '
                                                                                                  !

                                         Redacted

                                                                                                  L
                                                                                                  f
       B.     Industry And Techuological Change Leads To An Amendment
       93.    Thereafter, there were at least three important developments that necessarily

caused the parties to reconsider the 1992 SULA.

       •      First,                     Redacted
                                 Unsurprisingly, Qualcomm claimed that Nokia also needed a
              license to these newer patents to make or sell products that functioned in CDMA
              based systems, including its proprietary CAI/CDMAone system.

       •      Second, by the late 1990s, 20 was giving way to the third generation of mobile
              telephony technology. ETSI was developing a 30 technology called Universal
              Mobile Telecommunications System ("UMTS"), an open standard based on
              patented technology contributed by many entities - including heavy contributions
              from Nokia - which was expected to succeed OSM as the predominant global
              wireless communication standard. 7

                                        Redacted


       •       Third, Qualcomm began to require access to Nokia's technology so that
               Qualcomm could manufacture UMTS chipsets that were also compatible with


                                        Redacted
       7
         UMTS is sometimes referred to as WCDMA because it uses Wideband Code Division
Multiple Access as one ingredient in the air interface technology to accomplish the radio link
between mobile telephones and the base stations (i.e., cell towers).



                                              29
      Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 31 of 58




                 GSM systems (because UMTS chipsets are in fact first and foremost GSM
                 chipsets given, among other things, the limited coverage of the UMTS networks8),
                 as well as newer chips using the "CDMA2000" standard (those chipsets also now
                 often implementing the GSM standard).

        94.      Against this backdrop, between 1998 and 2001 Nokia and Qualcomm engaged in                L
                                                                                                           I
intense negotiations regarding a modification or expansion of the 1992 SULA, which had                     ~
                                                                                                           I

granted Nokia a             license only to the        Patents and only until April 2007 (at whichRedactedi
                                                                                                           L
time Nokia would have a fully paid up and royalty-free           license for these    Patents). Redacted   I-
                                                                                                           !
        95.




                                             Redacted




        96.



         8
          It is commercially necessary that all UMTS mobile telephones also have 2G GSM
functionality (known as "multi-mode" or "dual mode" functionality). This is true in part because
it will take many years to deploy the necessary UMTS infrastructure (cell towers) to sustain
consistent wireless coverage across broad geographic areas. Thus, if a mobile handset could
only operate in a 3G UMTS network, it might work well in parts of certain large metropolitan
areas but coverage would not exist in most geographic areas unless it could also take advantage
of and work in the ubiquitous GSM networks available throughout all of the United States and
Europe.



                                                  30
RLF!-3258714-1
       Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 32 of 58

                                                                                                      (, iI
                                                                                                      :i
                                                                                                      '      '
                                                                                                      •      I
                                                                                                      :I
                                           Redacted                                                   ''
                                                                                                      ~
                                on July 2, 200 I, the parties amended and restated the 1992 SULA
                                                                                                      ''i
                                                                                                      i      I
                                                                                                             1
                                                                                                      !I
                                                                                                      ''
                                                                                                      I1
by executing the 200 I SULA. 9
                                                                                                      ;      !


                                                                                                      i''I
                                                                                                       nj i
        C.        The 2001 SULA "Truce"                                                               I:
                                                                                                      , I


        97.       The 2001 SULA expanded the scope of the 1992 SULA somewhat                          ni
                                                                                                      !      I
                                            Redacted               and left many of the payment           'i

                                                                                                          t:1,
                                                                                                             ,

terms that were already required under the 1992 SULA.                                                     ! :



                                                                                                          !;
                                                                                                          I•

                                                                                                          iiii
                                                                                                          : i

                                            Redacted                                                      ";1
                                                                                                          j!:!
                                                                                                          'I
                                                                                                          L!
                                                                                                           'I
                                                                royalties for Qualcomm's Redacted         I!
         •        First, Nokia agreed to keep paying
                  Patents until April 2007
                                                                                                           H
                                                                                                           [i
                                             Redacted                         The 2001 SULA re-            ::
                                                                                                           !,
                  affirmed that after April 9, 2007, Nokia would have a fully paid up and royalty-         !i
                  free        license to these       Patents. (2001 SULA        ).   Redacted
                                                                                                           ,!i
                                                                                                             .


         •
                                                                                                            i
                                                                                                           i!
                                                                                                           'I
                                                                                                           L
                                             Redacted                                                      I,

         •

         9
             The 2001 SULA expressly states that
                                            Redacted
          10
           These four items do not, of course, represent the sum total of the bargain struck in the
 2001 SULA. Suffice it to say, the parties also reached other agreements that made the truce
 sustainable through 2007,
                                            Redacted


                                                   31
 RLFl-3258714-1
        Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 33 of 58

                                                                                                                     i
                                                                                                             i       i
                                                                                                              ' '
                                                                                                             l' I'
                                                                                                             H
                                                                                                             :       I

                                                                                                                     i
                                              Redacted                                                               I'
                                                                                                                     i
                                                                                                                     i
         •          Fourth, Qualcomm agreed that at any time between April 10, 2007 and                              r
                    December 31, 2008, Nokia could, if it elected to do so in writing, accept                'I

                                              Redacted                                              on       :I
                    the same royalty terms that the parties had previously agreed would apply to the         1'I
                          Patents. If Nokia so elected, other 2001 SULA obligations would be                 H
                    extended, including Nokia's obligation not to assert its patents against Qualcomm        iI
                                               Redacted                                                      iic-:
                                                                                                             1-i
                                                                                                                 '
         98.        In essence, these provisions of the 2001 SULA reflected the parties' hope that, by

2007, the evolution of the UMTS standard and the extent of that standard's market penetration

would be clear, allowing the parties to more accurately assess and even possibly agree upon the

relevance of Qualcomm's             Redacted               and the full value of Nokia's own patent

portfolio.

          99.       Crucially, the 2001 SULA required Nokia to continue paying a very high royalty

rate to Qualcomm                                Redacted                            - which Nokia was

already required to do under the 1992 SULA.



                                               Redacted




           l 00.    Indeed, this is exactly what has come to pass: Nokia has not yet exercised either

of the options and Nokia has no obligation to pay               royalties for the      Patents or Redacted

Patents under the 200 I SULA (unless and until Nokia exercises an option in writing). Instead,

Qualcomm may seek the remedies generally available to parties under applicable law, by suing

in court.

                                                     32
 RLFl·.'3258714·1
       Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 34 of 58




                                                                                                     j   I
                                                                                                     :.'1

        D.        Qualcomm's "Exercise By Use" Theory Is Belied By The SULA's Plain
                  Language, By Qualcomm 's Own Prior Statements, And By Common Sense

        101.                                Redacted

                                      opening the door for Nokia to assert its patents against       ;..,
                                                                                                     ii
                                                                                                     I'! :
Qualcomm (at a time when Qualcomm had filed ten lawsuits against Nokia's GSM products),

Qualcomm initiated an arbitration against Nokia claiming that Nokia had "impliedly exercised"
                                                                                                         i!
                                                                                                         ''
                                                                                                         H
one of the two 2001 SULA options by allegedly using Qualcomm's UMTS patents. Notably,                    r'!
                                                                                                         '.
                                                                                                         '
Qualcomm did not specify a single UMTS patent that Nokia was allegedly using, and in fact has

never proved in any court that Nokia has used any Qualcomm patent.

         102.     Through its "exercise by use" theory, Qualcomm contends that Nokia has by

conduct become obligated to (a) pay a certain royalty rate for Qualcomm's Redacted

Patents, and (b) refrain from bringing patent infringement actions against Qualcomm.




                                            Redacted
                                                                                                          :1
                                                                                                          '!
                                                                                                           i
                                                                                                           I
                                                                                                           '
         103.     Qualcomm's distorted interpretation of the parties' agreement has no relation to

what the parties actually intended when they executed the 2001 SULA. On the contrary, both

 sides anticipated                          Redacted                                            if

 negotiations failed, patent litigation would commence in court, which would test the relative




                                                  33
 RLFl-3258714-1
       Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 35 of 58



                                                                                                       I   I


strength of each company's patent portfolio.   11
                                                    Qualcomm's contention to the contrary (i.e., its
                                                                                                       H
                                                                                                           i
"exercise by use" theory) is foreclosed by (a) the 2001 SULA's plain language, (b) Qualcomm's              I
                                                                                                       '''
own statements, including statements made to this Court and to the investing public, and (c)           'i
                                                                                                       ''
                                                                                                       i:
                                                                                                       ,-.,
common sense.
                                                                                                       'iH
         104.    The SULA 's Plain Language. Qualcomm's "exercise by use" theory means that,           • I

                                                                                                       I   1

                                                                                 Redacted              ''
even though the parties' respective non-assert obligations expressly ended                             ''
                                                                                                       ~. '
the SULA nonetheless should be read to mean precisely the opposite - i.e., that the parties are        '. i

somehow barred from suing each other after that date.
                                           Redacted

         105.    Likewise, the 2001 SULA dictates, in no uncertain terms, that an election to
                                                                                                           i
                                                                                                       ''
                                                                                                       ''
                                                                                                       ~-i
exercise one of the options must be "in writing":                                                      :   ;
                                                                                                       .
                                                                                                       i
                                                                                                           '
                                                                                                           l


                                           Redacted



         11
           To the extent that this patent litigation relates to patents that the parties declared
essential to an ETSI standard, the patent holder would be limited in its relief to FRAND
compensation absent exceptional circumstances.
         12
         The non-assert provision barring Nokia from suing Qualcomm for infringement of
Nokia's patents by Qualcomm's chipsets expressly expired


                                                                                                       ~
                                                                                                           '
                                                                                                       j
                                          Redacted




                                                    34
RLFl-32587 l•H
        Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 36 of 58




                                                                                                 L
                                                                                                 !

                                              Redacted




          I 06.     The 200 I SULA also includes a general provision specifying that




                                                                                                 '


                                              Redacted



          107.




          108.      Qua/comm's Public Statements,       Qualcomm's own statements made in this

action - and to the investing public - contradict Qualcomm 's "implied exercise" theory.


                                             Redacted

                                                   35
RLF l-32587 l4· l
       Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 37 of 58




        109.       1n this action, Qualcomm's representatives have stated that after April 9, 2007,

Qualcomm fully expected that the parties would engage in patent litigation in the event that

Nokia allegedly "used" Qualcomm's                        Patents:    Redacted

        •

                                              Redacted




        •          "So if by that date [after April 9, 2007] they (i.e., Nokia] decided to let SULA
                   tenninate unextended, then they won't have a license, we won't have a cross-
                   license, and both parties - both parties are going to have pate11ts they are in a
                   position to assert against the other's products, and we will have a classic
                   Mexican standoff." Roger Brooks for Qualcomm, Oral Argument on Motion to
                   Compel, Jan. 8, 2007, at p. 21, line 5 (emphasis added) .

         •

                                              Redacted


         •


            110.    Qualcomm's public statements to shareholders and analysts further confirm

 Qualcomm's understanding that after April 9, the parties would commence litigation concerning

 alleged patent "use" if negotiations failed:

            •       In June 2006, Qualcomm's Chief Executive Officer told reporters that there
                    would be negotiations,                 Redacted
                    Redacted            See "Paul Jacobs Interview," Financial Times (June 11, 2006)
                    ("in April of 2007, we're going to be back negotiating the license terms of Nokia
                    again").
                                                    36
 RLfl-JiS8714-l
      Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 38 of 58




       •         In July 2006, Qualcomm's President told investors that "I think that once we get
                 past April 9, if there's no agreement, they will be infringing our patents, so we
                 will take all appropriate measures. . . . In addition to damages, we would look
                 and seek injw,ctions in a variety of markets where there [sic] are shipping
                 certainly WCDMA at that time." Qualcomm Q3 2006 Earnings Conference Call
                 (July 19, 2006).

        •        In November 2006, Qualcomm's General Counsel told Qualcomm's investors that            i-
                 "[w]e believe that if we are unable to resolve the current impasse in the              i
                 negotiations before April that there is likely to be litigation going both ways ....   '
                                                                                                        I
                 [T]hat [license dispute], if not resolved through some kind of amicable                ~



                 arrangement, will gel sorted out in the courts and various other bodies that have      '-
                                                                                                        '
                 the responsibility for deciding patent matters." Q4 2006 Earnings Conference
                 Call (Nov. 2, 2006).

        •        As late as January 2007, Qualcomm specifically informed its investors in its Form
                 10-Q filing that "[w]e intend to pursue and obtain injunctions ... as well as
                 damages (which will include interest from the date of infringement) for Nokia's
                 unlicensed sales after April 9, 2007." See Qualcomm Form 10-Q (Jan. 24, 2007)
                 (emphasis added).

        111.     Common Sense. Finally, Qualcomm's interpretation of the 2001 SULA is at odds

with common sense.
                                              Redacted
                                                                                                 this

would mean that, according to Qualcomm, on April 9, Nokia's "choices" would be to either (a)

pay the high SULA rates, or (b) shut down its business (since Qualcomm claims that some of its

patents are "essential" for Nokia to make its standard"compliant phones and that Qualcomm has

the right to seek injunctions).




                                            Redacted




                                                   37
RLFl-3258714-1
       Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 39 of 58
                                                                                                           •!
                                                                                                           . I
                                                                                                           ;i
                                                                                                           :      i

                                                                                                           if
                                                                                                           .'
                                                                                                           ~
                                                                                                           !     ·I
        E.        Qualcomm Is Afraid To Test The Value Of The Parties' Respective Patent
                                                                                                           :I
                  Portfolios                                                                               .'
                                                                                                           :i
                                                                                                           ! '
        112.      As reflected in the 2001 SULA and Qualcomm's prior statements to this Court
                                                                                                           \I:i
and the investing public, the parties plainly agreed that post-April 9, 2007 disputes concerning           LJ
                                                                                                           .'
                                                                                                           ; i

alleged patent "use" would be fought on a patent..by-patent basis in courts of competent                   H
                                                                                                           !!
jurisdiction.                                                                                                  ;i
                                                                                                               11
                                                                                                               Ii
        113.      Qualcomm's "exercise by use" theory - combined with Qualcomm's exploitation                  h• i
                                                                                                               .!

of the stay of litigation available under the Federal Arbitration Act (a stay now approximated in              '!

the parties' agreement to consolidate arbitration issues into this action) - is designed to deny

Nokia the right to test the true value of Qualcomm's newer patents against Nokia's portfolio in

courts of competent jurisdiction, despite the parties' long-standing expectation of such litigation

if negotiations failed.

         I 14.    As described below, Qualcomm is now attempting to avoid that litigation because

it apparently fears the outcome. The world has changed considerably for Qualcomm since Nokia

agreed to pay the high royalty rate in the 1992 SULA:

                                                                                                                ii;
         •                                                                                                      :I
                                                                                                                i!
                                            Redacted                                                            \i



                                                                               Fifteen years later,        :,
                                                                                                                  i
                   Nokia has paid over $1 blllion in licensing fees for Qualcomm's       Patents -Redacted:[
                   and Nokia's license to Qualcomm's alleged "crown jewel" patents is now paid up
                   and royalty-free.13      Redacted

          13
          The 2001 SULA provided that Nokia's                license for Qualcomm's         PatentsRedacted'
 became fully paid up and royalty free after April 9, 2007 (the "Paid Up License"):

                                             Redacted

 (footnote continued)

                                                 38
 RLF1·32S8714·1
       Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 40 of 58




                                        Redacted


                 UMTS, which is a standard that reflects heavy contributions from Nokia .

        •
                                                                                            L
                                                                                            i.
                                                                                            u
                                                                                            I




        •
                                                                                            L
                                        Redacted




                                              39
RLFl-3258714-1
     Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 41 of 58




                                            Redacted



       •       Oualcomm's Patents In Today's Cell Phones Are Diminished In Value: While in
               1992 the voice communications functionality of a telephone (to which                     L
               Qualcomm's patents are allegedly relevant) may have represented nearly all of the
               device's market value, today's cellular devices are much more complex, offering
               numerous non-voice features (such as camera phones) that represent a large               '
               percentage of their value. Thus, the proportionate value represented by
               Qualcomm's patents (even assuming that any are valid) has dramatically
               diminished.
                                                                                                        f
       •       Qualcomm Keeps Losing Patent Suits -: It Has Never Proven That Nokia
               Infringes A Single Valid Patent: Qualcomm has never once proven that Nokia
               infringes a single valid patent, despite filing at least eleven infringement suits
               against Nokia in the past two years. Although Qualcomm presumably scrutinized
               its portfolio to cherry-pick its strongest patents for its opening salvo against
               Nokia, Qualcomm has gotten nowhere. In December 2007, in what Merrill Lynch
               called "one of Qualcomm 's three top legal cases ... filed to build some leverage
               in the royalty rate negotiations with Nolda," the International Trade Commission         '
               determined that {a) Nokia does not infringe any of Qualcomm's three patents in
               suit (two of which Qualcomm declared as "essential" to practicing the relevant
               standard), and (b) one of these patents is invalid. On February 27, 2008, the ITC        r
                                                                                                        '




               further informed the parties that it would not reconsider that determination. This
               is not the first time that Qualcomm's well-publicized allegations of "use" by
               industry participants allegedly using "essential" patents have been rejected when
               Qualcomm was put to its proof. 14

        115.   Qualcomm feigns ignorance as to what the parties intended would happen if they

could not agree on the royalties owed after April 9, 2007. Nothing could be further from the

truth. As clearly demonstrated by the SULA's plain language, as well as the parties' statements

in litigation and to the investing public, after the truce ended on April 9, 2007, the parties agreed

they would again be free to press their rights against each other in patent suits.



        14
         For example, in January 2007, Broadcom was found not to infringe either of two
supposedly "essential" Qualcomm patents.



                                                 40
       Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 42 of 58




                                       CLAIMS FOR RELIEF

                                              COUNT!

Declaratory Judgment That Qualcomm's ETSI FRAND Undertakings Confer A Right To                           f-
Implement ETSI Standards Under Each Individual Qualcomm Patent That Is Subject To
                        A Voluntary FRAND Undertaking

        116.      Nokia repeats and realleges the allegations set forth in the foregoing paragraphs as

if set forth fully herein.

        117.      An actual justiciable controversy ripe for judicial determination has arisen and

now exists between Nokia and Qualcomm with respect to Nokia's right to implement the

standard under each individual Qualcomm patent declared essential and subject to FRAND

undertaking.

         118.     This controversy between Nokia and Qualcomm is real and adverse. As of the

date of this complaint, Qualcomm has filed ten patent infringement lawsuits against Nokia

concerning patents declared as to the GSM standard and subject to FRAND undertakings.

Notwithstanding Qualcomm's written undertakings with regard to these patents committing to

grant irrevocable licenses on FRAND terms, Qualcomm has attempted to seek injunctions and

exclude Nokia from practicing such patents regardless of Nokia's willingness to abide by its

 contractual obligation to compensate Qualcomm on FRAND terms for any valid patent that is

 used by Nokia and for which Qualcomm is entitled to compensation.

          119.     Qualcomm has declared thousands of patents as essential to GSM and UMTS

 standards and has voluntarily given FRAND undertakings stating that Qualcomm is prepared to

 grant irrevocable licenses to these patents on FRAND terms in accordance with ETSI IPR Policy

 Clause 6.1 making the IPR available, and allowing the implementation of the standard.



                                                    41
 RLFl-3258714·1
      Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 43 of 58




        120.    Through its declarations and undertakings made within the ETSI framework,

Qualcomm is contractually bound, for the benefit of third parties such as Nokia, to grant
                                                                                                       ,        '
iJTevocable licenses on FRAND terms and conditions under such IPR.                                              '
                                                                                                       i'
                                                                                                       ~
        121.    Nokia has accepted the ETSI FRAND Contracts to the valid patents that have             j        i
                                                                                                       h
been declared as essential, are subject to FRAND undertakings, and are actually used by Nokia.         !!
                                                                                                       ii
                                                                                                       'I
Nokia is willing to pay FRAND compensation for these patents.                                                  '
                                                                                                       H
                                                                                                       <1
                                                                                                              I
        122.    Thus, there exist separate contracts for each Qualcomm declared essential patent

that is subject to a FRAND undertaking, and is actually used by Nokia, providing Nokia the right

to implement the ETSI standards under each individual Qualcomm patent and imposing an

obligation on Nokia to pay FRAND compensation for any patent that is valid and actually used

by Nokia.                                                                                              ,,i'
                                                                                                       ,I'
        123.    Accordingly, Nokia seeks an order declaring that Nokia has a right to implement        ,I
                                                                                                       ",,  I

the ETSI standards under each Qualcomm patent subject to a voluntary FRAND undertaking.                [i
                                                                                                       ,1
                                                                                                           I

                                            COUNTU                                                     :,:1
                                                                                                       .,
                                                                                                       J
Declaratory Judgment That Qualcomm's Sole Compensation Is Limited To FRAND Terms
   For Each Individual Valid Patent Shown To Be Used By Nokia If Any; And Nokia Is
  Entitled To An Order Enjoining Qualcomm From Seeking An Injunction Or Exclusion
 Order Against Nokia's Implementation Of ETSI Standards Under Qualcomm's Patents
                      Declared As Essential To An ETSI Standard

        124.    Nokia repeats and realleges the allegations set forth in the foregoing paragraphs as

if set forth fully herein.

        125.     An actual and justiciable controversy ripe for judicial determination has arisen

and now exists between Nokia and Qualcomm with respect to whether Qualcomm's sole

compensation is limited to FRAND terms for each individual valid patent practiced by Nokia and



                                                 42
       Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 44 of 58




whether Qualcomm is entitled to seek and obtain injunctive relief against Nokia on patents

declared as essential and subject to FRAND undertakings.

         126.     By entering into contracts with ETSI and ETSI's members stating that it is
                                                                                                    L
prepared to grant irrevocable licenses on FRAND terms to patents it has declared to be essential

to ETSI standards, Qualcomm limited its relief for utilization of any such IPR for the purpose of

implementing the standard, to FRAND compensation. Furthermore, pursuant to Qualcomm's

declarations of essentiality for certain GSM and UMTS patents, Qualcomm's provision of

voluntary undertakings committing to license these patents on FRAND terms, and Nokia's

acceptance of Qualcomm's FRAND undertakings for valid patents actually used by Nokia,

Qualcomm may not preclude Nokia, who is willing to accept a FRAND proposal and

compensate Qualcomm on FRAND terms for such patents, if any, from implementing the ETSI

standards.
                                                                                                    t'i
         127.     This controversy between Nokia and Qualcomm is real and adverse. As of the

date of this complaint, Qualcomm has filed ten patent infringement lawsuits against Nokia

concerning patents declared as essential to ETSI's GSM standard and subject to a FRAND

declaration. These attempts to exclude Nokia from practicing patents declared essential to GSM

breach Qualcomm's commitment to allow Nokia to implement the ETSI standards.

          128.    Accordingly, Nokia seeks a declaratory judgment that Qualcomm's sole

compensation is limited to FRAND terms for each individual valid patent subject to a FRAND

 undertaking, and that Nokia is entitled to an order enjoining Qualcomm from seeking an

 injunction or exclusion order against Nokia's implementation of ETSI standards under

 Qualcomm' s patents declared as essential to an ETSI Standard.



                                                43
 RLFJ-3258714-1
       Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 45 of 58




                                             COUNTIII

  Specific Performance Ordering Qualcomm Not To Breach Its FRAND Commitment By
               Seeking An Injunction Or Exclusionary Order Against Nokia

        129.     Nokia repeats and realleges the allegations set forth in the foregoing paragraphs as

if set forth fully herein.

        130.     An actual and justiciable controversy ripe for judicial determination has arisen

and now exists between Nokia and Qualcomm with respect to whether Qualcomm can obtain

injunctive relief against Nokia on patents declared as essential and subject to FRAND

undertakings.

         13 l.   By entering into contracts with ETSI and ETSI's members stating that it is

prepared to grant irrevocable licenses on FRAND terms to patents it has declared to be essential

to ETSI standards, Qualcomm limited its relief for utilization of any such IPR for the purpose of

implementing the standard, to FRAND compensation. Furthermore, pursuant to Qualcomm' s

declarations of essentiality for certain GSM and UMTS patents, Qualcomm's provision of

voluntary undertakings committing to license these patents on FRAND terms, and Nokia's

acceptance of Qualcornm's FRAND undertakings for valid patents actually used by Nokia,

Qualcomm may not preclude Nokia, who is willing to accept a FRAND proposal and

compensate Qualcomm on FRAND terms for such patents, if any, from implementing the ETSI

standards.

         132.    This controversy between Nokia and Qualcomm is real and adverse. As of the

date of this complaint, Qualcomm has filed ten patent infringement lawsuits against Nokia

concerning patents declared as essential to ETSI' s GSM standard and subject to a FRAND

declaration. These attempts to exclude Nokia from practicing patents declared essential to GSM

breach Qualcomm's commitment to allow Nokia to implement the ETSI standards.
                                                  44
       Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 46 of 58




        133.      Accordingly, Nokia seeks a declaratory judgment that Qualcomm has

contractually limited its right to seek injunctive relief against Nokia's implementation of the

ETSI standards and that declaring that Qualcomm's sole compensation is limited to FRAND

terms for each individual valid patent subject to a FRAND undertaking.

        134.      Nokia also seeks an order of specific performance ordering Qualcomm not to

breach its FRAND commitment by seeking an injunction or exclusionary order against Nokia;                i
                                                                                                         F
and an order enjoining Qualcomm from seeking an injunction or e)(clusionary order agaiost

Nokia as a remedy for alleged infringement of any declared essential patent it has contractually

agreed to license on FRAND terms. Nokia has no adequate remedy at law.

                                             COUNT IV

     Declaratory Judgment That Qualcomm Has Failed To Provide FRAND Terms And
     Conditions For The Use Of Those Declared Essential Patents Subject To A FRAND
                                      Undertaking                                                            '
                                                                                                             L
         135.     Nokia repeats and realleges the allegations set forth in the foregoing paragraphs as

 if set forth fully herein.

         136.     An actual and justiciable controversy ripe for judicial determination has arisen

 and now exists between Nokia and Qualcomm with respect to whether Qualcomm has proposed

 terms that could be FRAND compensation, regardless of their economic value, in light of the

 fact that they are bundled with other rights and obligations beyond the FRAND contracts, and are

 not patent or country specific.

          137.     This controversy between Nokia and Qualcomm is real and adverse. Qualcomm

 has claimed to Nokia and in this Court that it has discharged its obligations, if any, to propose

 FRAND terms and conditions for the use of its declared essential patents subject to FRAND

 undertakings by the fact that               Redacted

                                                   45
 RLFl-3258714•1
       Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 47 of 58




                                           Redacted


        138.      Whereby Qualcomm has given FRAND undertakings for patents it has declared

as essential to ETSI standards, and whereby, when accepted, such an undertaking forms a           I
contract allowing implementation of the ETSI standard through use of the covered patent despite   i
the lack of agreement on the specific FRAND compensation and tenns related thereto, and

whereby Nokia has requested proposed terms and conditions for any patent subject to an

undertaking and used by Nokia, if any, Qualcomm now has an obligation under French law to

propose tenns and conditions that are compliant with FRAND.

         139.




         140.                              Redacted




         141.




          142.     Accordingly, Nokia seeks a declaratory judgment that Qualcomm has never

 proposed terms and conditions for the IPR subject to its FRAND undertakings that could ever be

 FRAND regardless of their economic valuation.




 RLFl-3258?14-1
       Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 48 of 58




                                                COUNTV

  Declaratory Judgment That Qualcomm Has The Right To Implement ETSI Staudards
Under Each Individual Nokia Patent That Is Subject To A Voluntary FRAND Undertaking
   And That Nokia Has The Same Rights And Obligations As A Patentee As Qualcomm

         143.       Nokia repeats and realleges the allegations set forth in the foregoing paragraphs as
                                                                                                           L
if set forth fully herein.

         144.       An actual justiciable controversy ripe for judicial determination has arisen and
                                                                                                           r
                                                                                                           '
                                                                                                           i
now exists between Nolda and Qualcomm wi1h respect to Qualcomm's right to implement the

ETSI standards under each individual Nokia patent that is declared essential and to which a

FRAND undertal<lng has been given.

          145.      The controversy between Nokia and Qualcomm is real and adverse. Qualcomm

has claimed that there is no right to implement the standard under any declared essential patent

subject to FRAND undertaking unless and until the parties agree to a specific price for the                    .
                                                                                                               '
                                                                                                               C




FRAND compensation whereas Nokia believes that Qualcomm has the same contractual rights

and obligations on the basis of Nokia's ETSI undertakings and the subsequent use of any valid

patent as Nokia has on the basis of Qualcomm's ETSI FRAND undertakings.

          146.      Nokia has declared thousands of IPR.s as essential to ETSI standards and given

 FRAND undertakings stating that it is prepared to grant irrevocable licenses on FRAND terms to

 those patents.

           147.      Subject to statements rejecting these undertakings, Qualcomm will have accepted

 these undertakings by using Nokia's patents in implementing ETSI standards.

           148.      Thus, ETSI FRAND Contracts currently exist between Qualcomm and Nokia

 permitting Qualcomm to use Nokia's declared essential patents in implementing the relevant




                                                      47
 lH F1.TJ'iR714-I
        Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 49 of 58

                                                                                                          '       I

                                                                                                          ' !
                                                                                                          I       i
                                                                                                          :i
                                                                                                          H
ETSI standards subject to Qualcomm's agreement to compensate Nokia with FRAND terms for                   ii
                                                                                                          ii

the patents for which Nokia seeks FRAND compensation from Qualcomm.                                           ''; I
                                                                                                              i;
                                                                                                              !'':
         149.      Accordingly, Nokia seeks a declaratory judgment that Qualcomm has the right to
                                                                                                              ..'
                                                                                                              i
                                                                                                              ;
                                                                                                              I!
                                                                                                                  !

implement the standard under Nokia's declared essential patents that are subject to a voluntary               i!
                                                                                                              '-1
                                                                                                              ; I

FRAND undertaking so long as Qualcomm agrees to provide FRAND compensation for any                            ':
                                                                                                              1   i
                                                                                                              I:ii
valid patent for which Nokia seeks compensation from Qualcomm and is used by Qualcomm.
                                                                                                              ~
                                                                                                              1!
                                                                                                              I I
                                              COUNT VI                                                        ''

                                               Redacted


         150.      Nokia repeats and realleges the allegations set forth in the foregoing paragraphs as

if set forth fully herein,

          151.     Qualcomm contends that by virtue of Nokia's alleged use of certain Qualcomm

patents, Nokia has impliedly exercised one of the two options. Thus, argues Qualcomm, Nokia

must pay              royalties for Qualcomm's           Patents   Redacted

Qualcomm further claims that as a result of the alleged implied exercise of the options, Nokia is

cun·ently bound by the 2001 SULA's non-assert with respect to Qualcomm's




          152.
                                                Redacted




                                                    48
 RLFJ-.3258714-1
       Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 50 of 58




                                             Redacted

        153.



                                                                                                               -
                                                                                                               r
        154.      Moreover, Nokia's non-assert with respect to Qualcornm's




                                            Redacted




         155.



         156.     It is undisputed that, to date, Nokia has not under      Redacted
                                                                                                               ;

elected in writing to exercise              In fact, Nokia has repeatedly informed Qualcomm that Redactedi
                                                                                                               •

it has not exercised either option. Nokia thus has no obligation to pay royalties Redacted

under the 2001 SULA with respect to Qualcomm's               Patents and is not bound by the now- Redacted!

expired non-assert      Redacted          . As a consequence of the fact that Nokia has not elected
                                                                                                               L
to exercise either of the options and that the        non-assert has expired, inter alia, (1) Nokia is Redacted:

free to assert all of Nokia's Patents against Qualcomm; and


                                             Redacted

                                                 49
Rl.f\-3258714-1
    Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 51 of 58




        157.
                                                                                                 "   "<"'~-<t~.   ,I ..   I$ L   ;   b~-__.,.,.
                                             Redacted                                                                                !


                                                                                                                                     '
                                                                                                                                     ~
                                                                                                                                     ;
         158.     It is apparent that Qualcomm will seek to deny that, unless one of the options is
                                                                                                                                     L
exercised, Nokia has no obligation to pay            royalties under the 2001 SULA with respect toRedacted I
                                                                                                                                     I
                                                                                                                                     [
Qualcomm's            Patents and is not bound by the now-expired non-assert Redacted

         159.     In order to resolve this dispute, Nokia requests that this Court declare the rights

and obligations of the parties. Nokia requests a declaration that because Nokia has not exercised

either option in        Redacted             , Nokia has no obligation to pay royalties

under the 200 l SULA with respect to Qualcomm' s              Patents and is not bound by the now- Redacted\

expired non-assert in 2001 SULA Redacted
                                                                                                                                      l'"
         160.
                                               Redacted


                                             COUNT VII

         Declaration That Nokia Has A Paid Up License To Qualcomm's                   Patents Redacted

         161.     Nokia repeats and realleges the allegations set forth in the foregoing paragraphs as

if set forth fully herein.

          162.                               Redacted

                                                                                                                                         i
Nokia's license to Qualcomm's             Patents is paid up and royalty-free after April 9, 2007: Redacted




                                             Redacted


                                                   50
 RLfJ.3258714-1
   Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 52 of 58


                                                                                                                :I
                                                                                                                !    i
                                                                                                                :I
                                                                                                                i''!
                                                                                                                u
                                                                                                                ; l
                                                                                                                iI
                                                                                                                I:
                                                                                                                ii
                                                                                                                II
                                                                                                                '"
                                                                                                                ii
                                                                                                                H
                                                                                                                • I
                                                                                                                !i
                                                                                                                H
                                                                                                                :i
                                                                                                                11
                                             Redacted                                                           H
                                                                                                                 le'
                                                                                                                 i'
        163.                                                                                                     i
                                                                                                                I11
                                                                                                                 I'
                                                                                                                 II
                                                                                                                 Hj
                                                                                                                 I


                                                                                                                 ""
                                                                                                                 : i

                                                                                                                 "hi)
                                                                                                                 ll
                                                                                                                 il
                                                                                                                "'I
                 Nokia's        license under the        Patents is now paid up and royalty-free after Redacted, [
                                                                                                                 !1
                                                                                                                    'I
Nokia's payment of about $1 billion under the 1992 SULA and the 2001 SULA.                                       ,1
                                                                                                                 ii

         164.      Nokia has a reasonable present belief that Qualcomm will seek to deny the fact                ii
                                                                                                                 11
                                                                                                                 Ii
that Nokia's               license under Qualcomm's         Patents is presently paid up, and that Redactedl
                                                                                                            .I'
Qualcomm will assert that Nokia's              license to Qualcomm's        Parents is paid up ontyRedacted • !
                                                                                                                    ,1

if Nokia exercises one of the options.                                                                           ,iw
                                                                                                                 u
                                                                                                                 II
         165.      Nokia also has a reasonable present belief that Qualcomm will assert that because             ·'
Nokia allegedly breached the 2001 SULA, Nokia's license under the             Patents is not paid up Redacted_

and royalty-free.


                                                    51
RLF1~3258714-I
                             Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 53 of 58




... ...... , ... ,
  ;                  '                                                                                                                               i
                                                                                                                                ., ,, ., , . , ·~·= "P·
                                  166.     In order to resolve this dispute, Nokia requests that the Court declare the rights
                                                                                                                                                  '
                         and obligations of the parties. Specifically, Nokia requests a declaration that Nokia presently has

                         a paid up and royalty-free           license to Qualcomm' s        Patents. Nokia has not breachedRedacted               i
                                                                                                                                                  L.
                         the SULA, but Nokia nonetheless also seeks a declaration that, regardless of whether the 200 I                           i
                                                                                                                                                  i
                                                                                                                                                  r
                         SULA is deemed breached or tenninated by either party, Nokia's               license under the     Redacted              i
                         Patents is paid up and royalty-free and that the loss of the Paid Up License --- after Nokia has

                         fully paid about $1 billion -- would work an impennissible forfeiture that is barred by the

                         controlling legal and equitable principles.

                                    67.
                                                                       Redacted


                                                               PRAYER FOR RELIEF

                                  WHEREFORE, Nokia respectfully requests that this Court:

                                  A.       Adjudge and decree that Nokia has a right to implement ETSI standards under

                         each individual Qualcomm patent that is subject to a voluntary FRAND undertaking by

                         Qualcomm;

                                  B.       Adjudge and decree that Qualcomm's sole compensation is limited to FRAND

                         terms for each individual valid patent shown to be used by Nokia in a court of competent

                         jurisdiction;

                                  C.       Adjudge and decree that Qualcomm contractually waived its right to seek

                         injunctive relief against Nokia's implementation of ETSI standards;

                                  D.       Enter an order of specific performance ordering Qualcomm not to breach its

                         FRAND commitment by seeking an injunction or exclusionary order against Nokia's



                                                                           52
                         RLFJ•3258714--l
     Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 54 of 58




implementation of ETSI standards under Qualcomm patents declared as essential to an ETSI

standard;

       E.        Enter an order enjoining Qualcomm from seeking an injunction or exclusionary

order against Nokia's implementation of ETSI standards under Qualcomm patents declared as                      I
                                                                                                               ~-
                                                                                                               I
essential to an ETSI standard;                                                                                 i

        F.       Adjudge and decree that Qualcomm has never proposed terms and conditions for                  L
the patents subject to its FRAND undertakings that could ever be FRAND regardless of their

economic valuation;
                                                                                                               t
                                                                                                               I
                                                                                                               I
                                                                                                               i
        0.       Adjudge and decree that Qualcomm has the same right to implement ETSI                         I



standards under each individual Nokia patent as Nokia has under individual Qualcomm patents

and that Nokia bas the same rights and obligations as a patentee as Qualcomm;

        H.       Adjudge and decree that because Nokia has not exercised either option granted to

it            Redacted              Nokia has no obligation to pay royalties            under the Redacted!

2001 SULA with respect to Qualcomm's Redacted Patents and is not bound by the now-                             I
                                                                                                               !
expired non-assert in 200 I SULA            and that Nokia is entitled to all relief, including without Redacted

limitation any equitable relief, appropriate in view of Qualcomm's actions that.have deprived

Nokia of the benefit of its contractual bargain;

        I.        Adjudge and decree that:    (I) Nokia presently has a paid up and royalty-free

            license to Qualcomm's        Patents; (2) this is so regardless of whether the 2001 SULA Redacted~

 is deemed breached or terminated by either party; and (3) the loss of the Paid Up License - after

Nokia has fully paid about $1 billion -- would work an impermissible forfeiture that is barred by

 the controlling legal and equitable principles;



                                                   53
   Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 55 of 58




         J.                                Redacted
                          and

        K.       Grant Nokia such other and further relief as 1he Court deems just and proper.


                                                                                                    '-
                                                              is/ Jeffrey L. Moyer                  !
                                                      Thomas A. Beck (#2086)                        I
OF COUNSEL:
A. William Urquhart
                                                      Lisa A. Schmidt (#3019)
                                                      Jeffrey L. Moyer (#3309)
                                                                                                    l
Kathleen Sullivan                                     Steven J. Fineman (#4025)                     '
Erica P. Taggart                                      Blake K. Rohrbacher (#4750)
Quinn Emanuel Urquhart Oliver & Hedges, LLP           Richards, Layton & Finger, P.A.
865 South Figueroa Street                             920 North King Street
Los Angeles, CA 90017                                 Wilmington, DE 19899
(213) 443-3000                                        (302) 651-7700
                                                       Attorneys for Plaintiffs Nokia Corporation
David Elsberg                                          and Nokia, Inc.
Quinn Emanuel Urquhart Oliver & Hedges, LLP
51 Madison Avenue, 22nd Floor
New York, NY 10010
(212) 849-7000

Dated: February 29, 2008




                                                 54
Rlfl#3258714-l
Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 56 of 58




                                                                             I

                                                                             I
        I, Ilkka Ralmasto, am !he Vice Ptcsident of IPR of Nolda Ctjq)oralioo and au1horized to
                                                                                                         '
                                                                                                         I
                                                                                                         L

sign this verification on behalf of both Nokia Coq,oratlon and NoldJ Inc. I hereby declare under
                                                                             I
pooa.lty of perjury. th.at I     ve read. the foregoing Verified Amended jomplaint, and that the facts
                               ha.



                                                                                                         L.
 alleged !h!ll"Oin are tl'Ue and correct to the best of my own personal rwledge, except for 1hose        i-
                                                                                                         '
 IJUtiters alleged to be on i.nformatkm and belief, and as to sucb matters, I believe them to be true
                                                                             !,,
 and conect.
                                                                             i'


                                                          (\~I~
                                                          Jlkkll. Rabna8to   I
                                                                              i'
                                                                               I




                                                                             I I




 SWORN TO AND SUBSCRlBED before
 , me !hi& 29th day of February, 2008.


'~~.
 Notacy Public: ~ Pul>Uc
 My Commiasion'Tucpires: ~e:£"""-W\..
    Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 57 of 58




                                CERTIFICATE OF SERVICE

         I hereby certify that on the 29th day of February 2008, true and correct copies of the

foregoing document were caused to be served on counsel of record at the following address as

indicated:
                                                                                                  L
          BYE-FILE                                                                                !
          Brian C. Ralston, Esquire
          Potter Anderson & Corroon LLP
          1313 North Market Street                                                                l-
          P.O. Box 951
          Wilmington, DE 19899




                                                    sdt~·




RLF1-30S349l-1
          Case 5:19-cv-02520-NC Document 32-3 Filed 06/12/19 Page 58 of 58



                                CERTIFICATE OF SERVICE


         I hereby certify that, on the 12th day of March 2008, true and correct copies of the

foregoing document were caused to be served on counsel of record at the following address as

indicated:

           BYE-FILE
           Brian C. Ralston, Esquire
           Potter Anderson & Corroon LLP
           1313 North Market Street
           P.O. Box 951
           Wilmington, DE 19899




RLl'l-.3085543-l
